                Case 1:21-cv-01331-AT Document 10 Filed 04/13/21 Page 1 of 1




                                                                                                       4/13/2021

                                                                                             NAKICHA JOSEPH
                                                                                            MARK ROZENBERG ▪
                                                                                            KENNETH WILLARD▪

                                                                                                   NJBar Admissions
                                                                                             ^ CT & NJ Bar Admissions
                                                                                                   ▪ NY Bar Admission
                                                                                        *Federal Court Bar Admissions
                                                                    AR, CT, CO, DC, IL, MI, MO, ND, NE, NM, TN, TX, WI
     285 Passaic Street, Hackensack, NJ 07601| tel: 201.282.6500|fax: 201.282.6501|www.steinsakslegal.com


     April 13, 2021

     Via CM/ECF
     The Honorable Analisa Torres
     United States District Court
     Southern District of New York

             Re:      Monegro vs. The Hundreds Is Huge, Inc.
                      Case #: 1:21-cv-1331

     Dear Judge Torres:

              We represent the plaintiff in the above matter. We write to respectfully request that the
     initial conference currently scheduled for April 20, 2021, at 10:40 a.m. be adjourned by 30 days to
     May 20, 2021. Defendant’s Answer was due April 1, 2021. Defendant is in default and has not
     made contact at all with Plaintiff.

             Plaintiff will initiate Default proceedings against Defendant.

             We thank Your Honor and the Court for its kind considerations and courtesies.


                                                                    Respectfully submitted,

                                                                    s/ Mark Rozenberg
                                                                    Mark Rozenberg, Esq.

     cc:    All Counsel of Record via ECF

GRANTED. The conference scheduled for April 20, 2021, is ADJOURNED sine die. By May 13,
2021, Plaintiff shall move for default judgment in accordance with Attachment A to the Court’s
Individual Rules of Practices in Civil Cases.

SO ORDERED.

Dated: April 13, 2021
       New York, New York
